Name: Commission Regulation (EC) No 1012/1999 of 12 May 1999 derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural policy;  economic policy;  cooperation policy;  farming systems
 Date Published: nan

 EN Official Journal of the European Communities13. 5. 1999 L 123/41 COMMISSION REGULATION (EC) No 1012/1999 of 12 May 1999 derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated adminis- tration and control system for certain Community aid schemes (1), as last amended by Regulation (EC) No 820/ 97 (2), and in particular Article 12 thereof, (1) Whereas the exceptional weather situation in certain regions of Spain and Portugal, characterised by the persistence of a severe drought from autumn 1998 to spring 1999, means that it is no longer economically viable for a large number of produ- cers in those regions to sow seeds; whereas such a situation is likely to lead to the producers affected suffering a major loss of income on their farms, including compensatory payments; (2) Whereas, in order to relieve the situation of the producers concerned, exceptional provision should be made for the 1999/2000 marketing year allowing amendments to be made to areas declared as set aside; (3) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 4(2)(a) of Commission Regula- tion (EEC) No 3887/92, area' aid applications submitted in respect of the 1999/2000 marketing year in the regions of Spain other than Galicia, the Basque Country, the Canary Islands, Cantabria and Asturias, and in the regions of Portugal other than Entre Douro e Minho, Beira Litoral, the Azores and Madeira, may be amended by withdrawing areas declared as being arable crops' and adding them to the set-aside areas, provided that the areas in question have effectively been out of production, from 15 January 1999. Amendment declarations shall be submitted no later than 15 June 1999. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 355, 5.12.1992, p. 1. (2) OJ L 117, 7.5.1997, p. 1.